     Case 8:20-cv-02231-TPB Document 6 Filed 12/22/20 Page 1 of 3 PageID 46




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

CHRISTINE L. HERENDEEN,
As Chapter 7 Trustee of the Estate
of William Elmo Turner and Bonnie
Kay Turner, a/k/a Bonnie Kay Dittmar,
a/k/a Bonnie Kay Duncan,

       Plaintiff,
v.                                                  Case No: 8:20-cv-2231-TPB

FORD MOTOR CREDIT COMPANY
LLC, a Delaware Limited Liability
Company,

      Defendant.
________________________________________ /

     ORDER GRANTING DEFENDANT FORD MOTOR CREDIT COMPANY
            LLC’S MOTION TO WITHDRAW THE REFERENCE

       This matter is before the Court on “Defendant, Ford Motor Credit Company

LLC’s Motion to Withdraw the Reference, and Supporting Memorandum of Law.”

(Doc. 1). Upon review of the motion, response, court file, argument of counsel, and

the record, the Court finds that cause has been shown for withdrawal of the

reference under 28 U.S.C. § 157(d). See generally Herendeen v. Specialized Loan

Servicing LLC (In re Fields), No 8:15-cv-1521-T-24, 2015 WL 5316944, at *2 (Sept.

11, 2015) (discussing factors applicable to withdrawal of reference).

       Pretrial proceedings in the Bankruptcy Court, including summary judgment

proceedings, are substantially complete and the only remaining proceedings

required are final pretrial preparations and trial. The only remaining claim to be


                                      Page 1 of 3
   Case 8:20-cv-02231-TPB Document 6 Filed 12/22/20 Page 2 of 3 PageID 47




tried is a non-core, state law claim under the Florida Consumer Collection Practices

Act (“FCCPA”), and the Bankruptcy Court lacks jurisdiction to enter final judgment

without the parties’ consent. See Idarraga v. Asset Acceptance, LLC, No. 3:14-cv-

1275-J-25JBT, 2015 WL 11439061, at *2 (M.D. Fla. Sept. 29, 2015) (holding that

FCCPA claim is a non-core, state law claim and bankruptcy court lacks power to

enter final judgment without the parties’ consent) (citing Stern v. Marshall, 564

U.S. 462, 483-503 (2011)). Defendant has not consented to entry of judgment by the

Bankruptcy Court and therefore any determination of the claim in the Bankruptcy

Court would be subject to de novo review by this Court. Defendant also has not

consented to a jury trial in the Bankruptcy Court. See 28 U.S.C. § 157(e) (where the

right to jury trial applies, bankruptcy court may conduct jury trial if specially

designated to do so and the parties consent); Scharrer v. Troutman Sanders, LLP

(In re Fundamental Long Term Care, Inc.), No. 8:14-cv-1800-EAK, 2014 WL

4452711, at *2 (M.D. Fla. Sept. 9, 2014) (noting that jury trials are permitted in

bankruptcy court only when all parties consent).

      It is therefore

      ORDERED, ADJUDGED, AND DECREED:


      1. “Defendant, Ford Motor Credit Company LLC’s Motion to Withdraw the

          Reference” (Doc. 1) is GRANTED, and the reference is hereby

          WITHDRAWN with respect to Adversary Proceeding No. 8:19-ap-0093-

          RCT.




                                       Page 2 of 3
   Case 8:20-cv-02231-TPB Document 6 Filed 12/22/20 Page 3 of 3 PageID 48




     2. The Clerk of the Bankruptcy Court is DIRECTED to transfer the file to

        the Clerk of this Court and thereafter close the adversary proceeding.

     3. The Clerk of this Court is thereafter DIRECTED to open this matter as a

        new civil case and randomly assign the case to a district judge and

        magistrate judge in accordance with the rules of this Court.

     4. The Clerk of this Court is DIRECTED to close Case No. 8:20-cv-2231-

        TPB.


      DONE and ORDERED in Chambers in Tampa, Florida, this 22nd day of

December, 2020.




                                     TOM BARBER
                                     UNITED STATES DISTRICT JUDGE




                                    Page 3 of 3
